 


109 HR 1475 IH: To require door delivery of mail sent to persons residing in senior communities.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1475 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Saxton introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To require door delivery of mail sent to persons residing in senior communities. 
 
 
1.Door delivery of mail required for individuals residing in senior communities 
(a)In generalThe United States Postal Service shall take such measures as may be necessary to ensure that all individuals residing in senior communities shall receive their mail through door delivery service. 
(b)Senior community definedAs used in this section, the term senior community means a housing facility or community which is intended and operated for occupancy by individuals 55 years of age or older, and at least 80 percent of the occupied units of which are occupied by at least one individual who is 55 years of age or older. 
(c)ExceptionNothing in this section shall be considered to require door delivery service for persons residing in a structure that consists of or contains 2 or more dwelling units if delivery is made in a manner that allows such persons to receive or retrieve their mail without having to exit such structure. 
(d)Effective dateThis section shall apply with respect to mail delivered after the end of the 6-month period beginning on the date of enactment of this Act. 
 
